Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 1 of 19    PageID #: 1082



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 CHRISTOPHER ANTHONY WOOLEM,   )          CRIM. NO. 13-00471 SOM
                               )
                Petitioner,    )          ORDER DENYING MOTION
                               )          REQUESTING REDUCTION OF
           vs.                 )          SENTENCE PURSUANT TO 18 U.S.C.
                               )          § 3582(c)(1)(A)(i)
 UNITED STATES OF AMERICA,     )
                               )
                Respondent.    )
 _____________________________ )


              ORDER DENYING MOTION REQUESTING REDUCTION OF
           SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

 I.          INTRODUCTION.

             Christopher Anthony Woolem, a 38-year old drug felon,

 is serving a 135-month prison sentence.         His projected release

 date is 19 months away.      In light of the COVID-19 pandemic, he

 seeks a compassionate release to home detention at his

 grandmother’s house in California, arguing in relevant part that

 he has asthma and is close to being morbidly obese.              Woolem fails

 to demonstrate “extraordinary and compelling reasons” justifying

 compassionate release.      Accordingly, the court denies the motion

 without prejudice to its being refiled should he be diagnosed

 with a new medical condition such as cancer or diabetes, which he

 says he might have.

 II.         BACKGROUND.

             In July 2014, Woolem pled guilty to two drug crimes--

 1) conspiring to distribute and possess with intent to distribute

 500 grams or more of a mixture and substance containing a
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 2 of 19    PageID #: 1083




 detectable amount of methamphetamine; and 2) attempting to

 possess with intent to distribute 500 grams or more of a mixture

 and substance containing a detectable amount of methamphetamine.

 See Judgment in a Criminal Case, ECF No. 121.          Woolem admitted

 that his crime involved 6 pounds of “ice.”          See ECF No. 94,

 PageID # 474 (“The actual weight of this delivery was 6

 pounds.”); ECF No 120 (minutes of sentencing proceeding

 indicating that the court adopted the Presentence Investigation

 Report); ECF No. 122, ¶ 25 (Presentence Investigation Report

 indicating that Woolem is accountable for 2.639 kilograms of ice,

 or about 5.82 pounds).      Woolem’s Total Offense Level included a

 two-point enhancement based on his status as an organizer,

 leader, manager, or supervisor of criminal activity.              See

 Presentence Investigation Report ¶ 29, ECF No. 122, PageID # 734.

             Woolem has been in custody since April 2013, more than

 7 years.    See ECF No. 13.     He is at Florence Federal Correctional

 Institution (“FCI”) in Colorado.          Given his presentence time

 credit and estimated good time credit, he has a projected release

 date of December 7, 2021, about 19 months from now.              See

 bop.gov/inmateloc/ (input Register Number 32815-112) (last

 visited May 19, 2020).      As of May 19, 2020, Florence FCI had 935

 inmates, with an additional 373 inmates at the adjacent satellite

 camp.   See bop.gov/locations/institutions/flf/ (last visited May

 19, 2020).    It is not entirely clear whether Woolem is at the FCI


                                       2
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 3 of 19   PageID #: 1084




 or its adjacent satellite camp, but the court is assuming he is

 at the camp.     See ECF No. 139-2, PageID # 1060 (2017 Disciplinary

 Report indicating that Woolem was “found with two cans of chewing

 tobacco at satellite camp”); ECF No. 141-1, PageID # 1078 (May

 26, 2020, email in which Woolem discusses the conditions at

 “florence fpc,” which apparently refers to Florence Federal

 Prison Camp).

             Woolem’s motion indicates that he is 5'8" tall and

 weighs 255 pounds.      See ECF No. 131-1. PageID # 896.         According

 to the Centers for Disease Control and Prevention (“CDC”)

 website, this gives Woolem a Body Mass Index (“BMI”) of 38.8.

 See https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/

 english_bmi_calculator/bmi_calculator.html.          The same website

 says, “COVID 19: Severe Obesity (a BMI of 40 or Higher) May Raise

 Risk of Severe Illness.”       Id.   Woolem is 8 pounds short of having

 a BMI of 40.

             Woolem’s motion indicates that he has asthma and uses

 an Albuterol inhaler, as well as “another powerful inhaler,” but

 continues to suffer from shortness of breath for which he sought

 treatment while at Florence.         See ECF No. 131-1. PageID # 896-97

 (so stating in a publicly available filing and confirmed by

 sealed medical records); ECF No. 136, PageID #s 958, 974, 984-85.

 He says that he has a family history of diabetes, has an

 irregular heartbeat, and is scheduled to undergo an upper GI


                                       3
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 4 of 19   PageID #: 1085




 endoscopy to determine whether he might have cancer or some other

 condition.    Id.

             Nothing in the record establishes the severity of

 Woolem’s asthma.

             It does not appear that Florence has identified any

 case of COVID-19 in its inmate population.         See

 bop.gov/coronavirus (last visited May 19, 2020).          Woolem

 speculates in his Reply that the lack of COVID-19 cases at

 Florence might be because of a lack of testing.          See ECF No. 141,

 PageID # 1072 (asking the court to order the BOP to “provide a

 clear accounting of how many symptomatic and asymptomatic inmates

 and staff have been tested”).

 III.        ANALYSIS.

             Woolem seeks a reduction of his sentence pursuant to

 the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), which allows

 defendants to move for sentence reductions based on

 “extraordinary and compelling reasons.”         Woolem argues that if

 the virus gets into his facility, catching it might be a death

 sentence given his obesity, asthma severe enough to cause

 shortness of breath, irregular heartbeat, possible esophageal

 cancer, and possible diabetes.

             Woolem seeks to serve the remainder of his sentence in

 home confinement at his grandmother’s house in Wilmington,

 California.    Woolem’s motion is denied without prejudice to its


                                       4
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 5 of 19   PageID #: 1086




 being refiled if he can provide more detail about his medical

 conditions, particularly the cancer and diabetes he may be

 screened for.

             Until the passage of the First Step Act of 2018, Pub.

 L. No. 115-391, 132 Stat. 5194 (2018), amending 18 U.S.C.

 § 3582(c)(1)(A), only the Bureau of Prisons could move for relief

 under § 3582(c)(1)(A).      The Act now allows such a motion by a

 defendant:

             [T]he court, upon motion of the Director of
             the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that–

             (i) extraordinary and compelling reasons
             warrant such a reduction

                   . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i).

             In other words, for the court to exercise its authority

 under § 3582(c)(1)(A) to reduce a sentence, it must (1) find that


                                       5
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 6 of 19   PageID #: 1087



 the defendant exhausted his administrative remedies or that 30

 days have passed since he filed an administrative compassionate

 relief request; (2) find, after considering the factors set forth

 in section 3553(a), that extraordinary and compelling reasons

 warrant a sentence reduction; and (3) find that such a reduction

 is consistent with the Sentencing Commission’s policy statements.

 (However, as discussed below, the Sentencing Commission’s policy

 statements are in need of updating given the First Step Act.)

             A.    Woolem Exhausted His Prison Remedies.

             There is no dispute that Woolem exhausted his prison

 remedies with respect to his request for a reduced sentence.             On

 April 15, 2020, Woolem asked his warden for compassionate

 release.    See ECF No. 131-3, PageID #931.       Twenty-seven days

 later, on May 12, 2020, Woolem moved in this court for

 compassionate release.      See ECF No. 128.     To avoid any exhaustion

 issue relating to whether Woolem should have waited 30 days

 before filing his motion in this court, Woolem refiled the motion

 33 days after his request to the warden, noting that the warden

 had not acted on his request.       See ECF No. 131.     More than 30

 days having passed since Woolem filed an administrative

 compassionate relief request with his warden, Woolem has

 exhausted his prison remedies.        See 18 U.S.C. § 3582(c)(1)(A)(i).

             The court notes that an official with the Bureau of

 Prisons (“BOP”) says the BOP is evaluating all inmates for


                                       6
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 7 of 19   PageID #: 1088



 release to home detention.       See Declaration of AnnElizabeth W.

 Card, ECF No. 139-1, PageID #s 1051-57.         She says that, “for

 public safety reasons” and “to ensure BOP is deploying its

 limited resources in the most effective manner”

             the BOP is currently assessing a number of
             factors to ensure that an inmate is suitable
             for home confinement including, but not
             limited to, reviewing the inmate’s
             institutional discipline history for the last
             twelve months; ensuring that the inmate has a
             verifiable release plan; verifying that the
             inmate’s primary offense is not violent, a
             sex offense, or terrorism related; and
             confirming the inmate does not have a current
             detainer.

 Id., PageID # 1056.      Woolem might consider submitting a home

 detention release plan to the BOP.

             B.    Woolem Fails to Establish on the Present Record
                   Extraordinary and Compelling Reasons Warranting a
                   Sentence Reduction.

             Having determined that Woolem has exhausted his prison

 remedies before filing the present motion, the court turns to

 whether extraordinary and compelling reasons warrant a reduction

 of his sentence.     See 18 U.S.C. § 3582(c)(1)(A)(i).

             In enacting § 3582(c)(1)(A), Congress did not attempt

 to define “extraordinary and compelling.”         United States v.

 Marks, 2020 WL 1908911, at *4 (W.D.N.Y. Apr. 20, 2020).            Instead,

 Congress authorized the United States Sentencing Commission to

 determine what “extraordinary and compelling reasons” would

 support the reduction of a sentence:


                                       7
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 8 of 19   PageID #: 1089



             The Commission, in promulgating general
             policy statements regarding the sentencing
             modification provisions in section
             3582(c)(1)(A) of title 18, shall describe
             what should be considered extraordinary and
             compelling reasons for sentence reduction,
             including the criteria to be applied and a
             list of specific examples. Rehabilitation of
             the defendant alone shall not be considered
             an extraordinary and compelling reason.

 28 U.S.C. § 994(t).

             The Sentencing Commission then promulgated U.S.S.G.

 § 1B1.13, which states:

             Upon motion of the Director of the Bureau of
             Prisons under 18 U.S.C. § 3582(c)(1)(A), the
             court may reduce a term of imprisonment (and
             may impose a term of supervised release with
             or without conditions that does not exceed
             the unserved portion of the original term of
             imprisonment) if, after considering the
             factors set forth in 18 U.S.C. § 3553(a), to
             the extent that they are applicable, the
             court determines that–

                  (1)(A) Extraordinary and compelling
             reasons warrant the reduction; or

                  (B) The defendant (i) is at least 70
             years old; and (ii) has served at least 30
             years in prison pursuant to a sentence
             imposed under 18 U.S.C. § 3559(c) for the
             offense or offenses for which the defendant
             is imprisoned;

                  (2) The defendant is not a danger to the
             safety of any other person or to the
             community, as provided in 18 U.S.C.
             § 3142(g); and

                  (3) The reduction is consistent with
             this policy statement.

             The comments to § 1B1.13 of the Sentencing Guidelines

 discuss four “extraordinary and compelling reasons” justifying a

                                       8
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 9 of 19   PageID #: 1090



 reduction of a sentence: (1) the medical condition of the

 defendant; (2) the age of the defendant; (3) family circumstances

 requiring the defendant to perform caregiving functions; or

 (4) other reasons “[a]s determined by the Director of the Bureau

 of Prisons.”     U.S.S.G. § 1B1.13 cmt. n.1.

             The Sentencing Commission has not yet updated U.S.S.G.

 § 1B1.13 or its comments to reflect the First Step Act’s

 allowance of a defendant to move for relief.          It appears that the

 Sentencing Commission has not had the opportunity to revise the

 policy statement in response to the First Step Act, because,

 since the passage of the First Step Act, the Sentencing

 Commission has only had two voting commissioners. See, e.g.,

 United States v. Haynes, 2020 WL 1941478, at *12 n.20 (E.D.N.Y.

 Apr. 22, 2020).     The guidelines cannot be amended until two more

 voting commissioners are appointed to constitute a quorum.              Id.

             It is therefore not obvious that courts remain bound by

 what the Sentencing Commission has so far announced, especially

 because it is in considerable tension with the First Step Act.

 If read literally, the existing policy statement would only

 permit courts to determine whether an inmate fell into one of the

 three narrow categories of extraordinary and compelling

 circumstances identified by the Sentencing Commission.            The

 fourth, “catch-all” provision only permits the Director of the

 Bureau of Prisons to determine whether other extraordinary and


                                       9
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 10 of 19   PageID #: 1091



  compelling reasons exist.      The policy statement would therefore

  severely limit the authority conferred on the courts by the First

  Step Act.

              Because of this tension, “courts are divided on whether

  they may disregard the stated deference to the Director of the

  Bureau of Prisons in determining what ‘other reasons’ would

  qualify as extraordinary and compelling.”         Hirano v. United

  States, 2020 WL 1861659, at *2 (D. Haw. Apr. 13, 2020).           There

  appears to be a growing consensus that “U.S.S.G. § 1B1.13 as

  currently written would not constrain [a court’s] ability to find

  extraordinary and compelling reasons warranting a sentence

  reduction[.]”    United States v. Vo., 2020 WL 2300101, at *2 (N.D.

  Cal. May 7, 2020); see also, e.g., United States v. Etzel, 2020

  WL 2096423, at *3 (D. Or. May 1, 2020) (“The Court is persuaded

  by the reasoning of numerous other district courts and holds that

  it is not constrained by the BOP Director’s determination of what

  constitutes extraordinary and compelling reasons for a sentence

  reduction.”).

              As this judge ruled in U.S. v. Maka, 2020 WL 2544408,

  at *3 (D. Haw. May 19, 2020),

              Those decisions are persuasive to this court.
              Section 3582(c)(1)(A) states that a court’s
              finding of extraordinary and compelling
              reasons must be consistent with the
              Sentencing Commission’s guidance. Before
              Congress enacted the First Step Act, the
              Sentencing Commission determined that the BOP
              Director had wide discretion in determining

                                      10
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 11 of 19   PageID #: 1092



               whether extraordinary and compelling reasons
               existed. That guidance is consistent with a
               recognition that courts now can exercise the
               same discretion.

               In Maka, this court rejected the argument that a

  prisoner’s “vulnerability to COVID-19, standing alone,

  constitutes an extraordinary and compelling reason that justifies

  his immediate release,” ruling that such an argument

               goes too far. The compassionate relief
               statute cannot be a panacea for all of the
               problems facing prisons struggling to cope
               with COVID-19. Not every vulnerable inmate
               is entitled to immediate release from prison.
               For instance, an inmate convicted of a
               violent crime who has just begun to serve a
               lengthy prison sentence may also be
               vulnerable to COVID-19, yet Congress may not
               have intended that such an inmate be released
               in light of the pandemic.

  Id.   Nevertheless, this court recognized that,

               For some inmates, the pandemic may constitute
               an extraordinary and compelling reason that
               justifies a reduced sentence. However, in
               determining whether extraordinary and
               compelling reasons justify a reduced
               sentence, Congress directed the courts to
               consider the factors set forth in 18 U.S.C.
               § 3553. With its references to the
               circumstances of the offense and the history
               and characteristics of a defendant, § 3553
               suggests that courts should consider factors
               such as the severity of the underlying crime
               and the time remaining on an inmate’s
               sentence before granting a request for
               compassionate relief that is based on the
               coronavirus.

  Id. at *4.




                                      11
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 12 of 19   PageID #: 1093



             The CDC currently lists the following as people who are

  at high risk for a severe illness from COVID-19:

             *People 65 years and older[;]

             *People who live in a nursing home or
             long-term care facility[;]

             People of all ages with underlying medical
             conditions, particularly if not well
             controlled, including:

             *People with chronic lung disease or moderate
             to severe asthma[;]

             *People who have serious heart conditions[;]

             *People who are immunocompromised

                   Many conditions can cause a person to be
                   immunocompromised, including cancer
                   treatment, smoking, bone marrow or organ
                   transplantation, immune deficiencies, poorly
                   controlled HIV or AIDS, and prolonged use of
                   corticosteroids and other immune weakening
                   medications[;]

             *People with severe obesity (body mass index
             [BMI] of 40 or higher)[;]

             *People with diabetes[;]

             *People with chronic kidney disease
             undergoing dialysis[; and]

             *People with liver disease[.]

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  people-at-higher-risk.html (last visited May 22, 2020).

             In relevant part, Woolem argues that he is at high risk

  of a severe case of COVID-19 because of his asthma.          While this

  court is fully prepared to recognize that COVID-19 may constitute



                                      12
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 13 of 19   PageID #: 1094



  an extraordinary and compelling reason justifying a reduced

  sentence under certain circumstances presented by a particular

  inmate, this court is not prepared to say that Woolem’s asthma

  constitutes an extraordinary and compelling reason on the current

  record.

             The CDC explains, “People with moderate to severe

  asthma may be at higher risk of getting very sick from COVID-19.

  COVID-19 can affect your respiratory tract (nose, throat, lungs),

  cause an asthma attack, and possibly lead to pneumonia and acute

  respiratory disease.”      https://www.cdc.gov/coronavirus/2019-ncov/

  need-extra-precautions/asthma.html (last visited May 22, 2020).

  The Mayo Clinic defines moderate persistent asthma as “Symptoms

  once a day and more than one night a week” and severe persistent

  asthma as “Symptoms throughout the day on most days and

  frequently at night.”      https://www.mayoclinic.org/

  diseases-conditions/asthma/diagnosis-treatment/drc-20369660.             The

  BOP similarly has guidelines regarding classifying the severity

  of asthma:




                                      13
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 14 of 19   PageID #: 1095




  https://www.bop.gov/resources/pdfs/asthma.pdf (last visited May

  22, 2020).

             While there is no dispute that Woolem has asthma, the

  court cannot discern from the record the severity of his asthma.

  This judge is not a medical professional and is not able to

  determine from the record whether Woolem has moderate or severe

  asthma.   Woolem’s asthma assessment does not state the severity

  of the disease, noting instead that it is unspecified.           See ECF

  No. 136, PageID # 976.      And the court does need to consider how

  well even moderate or severe asthma is or is not being controlled

  by medication or other treatment, as well as any effect the

  treatment might have on complications arising from COVID-19.



                                      14
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 15 of 19   PageID #: 1096



              Nor does the record establish that Woolem’s other

  medical conditions put him at high risk of a severe case of

  COVID-19.    Woolem says that he is obese, having a BMI of almost

  39.   However, the CDC has only indicated that people with severe

  obesity (BMI of 40 or higher) are at such a risk.

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  people-at-higher-risk.html (last visited May 22, 2020).            Woolem

  says he is supposed to undergo tests to determine whether he has

  esophageal cancer or diabetes, which are both conditions that

  could put him at high risk of COVID-19 complications.            But the

  possibility of having either condition is not the same as

  actually having the condition.       See https://www.dana-farber.org/

  newsroom/news-releases/2020/multinational-study-identifies-high-r

  isk-to-cancer-patients-diagnosed-with-covid-19/ (noting that the

  death rate for persons with cancer who contract COVID-19 is more

  than double that of all patients with COVID-19, and is worse for

  patients with measurable cancer, impaired physical abilities due

  to the cancer, and those with other conditions like hypertension

  and diabetes).    Even if Woolem is diagnosed with either

  condition, the court would need to consider how effective any

  treatment is or is not in addressing the condition, and whether

  any treatment might increase or decrease the risk to Woolem.

  While Woolem’s motion says he suffers from an irregular

  heartbeat, nothing in his medical records supports that


                                      15
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 16 of 19   PageID #: 1097



  assertion.    In short, Woolem fails to establish on the present

  record that any of these medical conditions puts him at risk of a

  severe case of COVID-19.

              Even assuming that the totality of Woolem’s medical

  conditions constitute extraordinary and compelling reasons to

  warrant a sentence reduction, § 3582(c)(1)(A) requires this court

  to consider the factors set forth in section 3553(a) before

  releasing him to home confinement for the remainder of his

  sentence.    That section requires the court to impose a “sentence

  sufficient, but not greater than necessary, to comply with the

  purposes set forth in paragraph (2)” below:

              (1) the nature and circumstances of the
              offense and the history and characteristics
              of the defendant;

              (2) the need for the sentence imposed--
                   (A) to reflect the seriousness of the
              offense, to promote respect for the law, and
              to provide just punishment for the offense;
                   (B) to afford adequate deterrence to
              criminal conduct;
                   (C) to protect the public from further
              crimes of the defendant; and
                   (D) to provide the defendant with needed
              educational or vocational training, medical
              care, or other correctional treatment in the
              most effective manner;

              (3) the kinds of sentences available;

              (4) the kinds of sentence and the sentencing
              range established for--
                   (A) the applicable category of offense
              committed by the applicable category of
              defendant as set forth in the guidelines--
              (i) issued by the Sentencing Commission
              pursuant to section 994(a)(1) of title 28,
              United States Code, subject to any amendments

                                      16
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 17 of 19   PageID #: 1098



             made to such guidelines by act of Congress
             (regardless of whether such amendments have
             yet to be incorporated by the Sentencing
             Commission into amendments issued under
             section 994(p) of title 28); and
             (ii) that, except as provided in section
             3742(g), are in effect on the date the
             defendant is sentenced; or
                  (B) in the case of a violation of
             probation or supervised release, the
             applicable guidelines or policy statements
             issued by the Sentencing Commission pursuant
             to section 994(a)(3) of title 28, United
             States Code, taking into account any
             amendments made to such guidelines or policy
             statements by act of Congress (regardless of
             whether such amendments have yet to be
             incorporated by the Sentencing Commission
             into amendments issued under section 994(p)
             of title 28);

             (5) any pertinent policy statement--
                  (A) issued by the Sentencing Commission
             pursuant to section 994(a)(2) of title 28,
             United States Code, subject to any amendments
             made to such policy statement by act of
             Congress (regardless of whether such
             amendments have yet to be incorporated by the
             Sentencing Commission into amendments issued
             under section 994(p) of title 28); and
                  (B) that, except as provided in section
             3742(g), is in effect on the date the
             defendant is sentenced.

             (6) the need to avoid unwarranted sentence
             disparities among defendants with similar
             records who have been found guilty of similar
             conduct; and

             (7) the need to provide restitution to any
             victims of the offense.

  18 U.S.C.A. § 3553(a).

             The record indicates that Woolem was a nonviolent drug

  offender and has already served a substantial prison sentence.

  However, he was also an organizer, leader, manager, or supervisor

                                      17
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 18 of 19    PageID #: 1099



  in a drug crime involving 6 pounds of methamphetamine.             See ECF

  No. 13.    Woolem is being housed at a facility with no reported

  COVID-19 cases (although that could be the result of a lack of

  testing).    Critical to this court is Woolem’s failure to present

  a detailed plan for himself if he is released early.             He simply

  says that he intends to live with his grandmother in Wilmington,

  California, “who has agreed to the arrangement and has offered to

  help him financially until he can support himself . . . as a

  mechanic once he is permitted to do so.”         ECF No. 131-1, PageID

  #s 926-27.

              Woolem has been disciplined while incarcerated,

  although his infractions are several years old.           For example, on

  January 29, 2017, Woolem was found with two cans of chewing

  tobacco.    ECF No. 139-2, PageID # 1060.       In May 2015, Woolem

  admitted “repaying another inmate” and being in possession of

  “cutup cards used as poker chips.”        Id.   In March 2015, he

  refused to obey the order of a staff member         Id.    In October

  2013, Woolem admitted he was gambling for push ups.           Id., PageID

  # 1061.

              Having balanced the seriousness of Woolem’s crime, the

  amount of time remaining on his sentence, his behavior while

  incarcerated, and the totality of the medical evidence he has

  submitted, this court determines that Woolem has not so far shown

  extraordinary and compelling reasons to be released early.


                                      18
Case 1:13-cr-00471-SOM Document 142 Filed 05/29/20 Page 19 of 19          PageID #: 1100



  IV.          CONCLUSION.

               Woolem’s motion for reduction of sentence is denied

  without prejudice to the renewal of the motion should he be

  diagnosed with a new medical condition.




               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, May 29, 2020.




                                  /s/ Susan Oki Mollway

                                  Susan Oki Mollway
                                  United States District Judge




  United States v. Woolem, CRIM. NO. 13-00471 SOM; ORDER DENYING MOTION REQUESTING
  REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)




                                           19
